
	

113 HR 5313 IH: Mom and Pop SHOP Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5313
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to allow sole proprietors and the spouses
			 and domestic partners of sole proprietors to purchase insurance on the
			 small business exchange, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Mom and Pop SHOP Act of 2014, the Mom and Mom SHOP Act of 2014, or the Pop and Pop SHOP Act of 2014.
		2.Allowing sole proprietors and their spouses and domestic partners to purchase insurance on the
			 PPACA small business exchange
			(a)Treating sole proprietors and their spouses and domestic partners as qualified employers in small
			 business exchangeSection 1312(f)(2)(A) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(f)(2)(A))
			 is amended by adding at the end the following new sentence: For purposes of section 1311, the reference to a small employer in the preceding sentence includes an individual (and the spouse or domestic partner of such
			 individual, if any) who owns, or who is a partner in, a trade or business
			 that has no employees and that is not an S corporation (as defined in
			 section 1361(a)(1) of the Internal Revenue Code of 1986).
			(b)Treating sole proprietors and their spouses and domestic partners as small employers in small
			 business exchangeSection 1304(b)(2) of the Patient Protection and Affordable Care Act (42 U.S.C. 18024(b)(2)) is
			 amended by adding at the end the following new sentence: For purposes of section 1311, such term also includes an individual (and the spouse or domestic
			 partner of such individual, if any) who owns, or who is a partner in, a
			 trade or business that has no employees and that is not an S corporation
			 (as defined in section 1361(a)(1) of the Internal Revenue Code of 1986).
			(c)Treating health plans for sole proprietors and their spouses and domestic partners as group health
			 plans in small business exchangeSection 1304(a)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18024(a)(3)) is
			 amended by adding at the end the following new sentence: In determining whether a health plan is a group health plan under the preceding sentence for purposes of section 1311, an individual (and the spouse or
			 domestic partner of such individual, if any) who owns, or who is a partner
			 in, a trade or business shall be considered both an employer and an
			 employee of such trade or business.
				
			
